— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Pizzuto, J.), dated March 26, 1984, which, after a jury trial, is in favor of the defendants.
*574Judgment affirmed, with costs.
Upon review of the record, we conclude that the trial court properly admitted into evidence, under the business records exception to the hearsay rule (see, CPLR 4518 [a]), certain reports prepared by the Department of Sanitation. We likewise find that a police report, introduced by the defendants for the purpose of showing that one of the plaintiffs’ witnesses at trial was not listed as a witness thereon, was similarly admissible as a business record. The trial court properly permitted a police officer to testify as to a prior consistent statement made to him by another witness in order to rebut the plaintiffs’ claim of recent fabrication by that witness (see, Richardson, Evidence § 519, at 510 [Prince 10th ed]). Finally, we conclude that the trial court did not abuse its discretion in preventing the plaintiffs’ expert witness from rendering an opinion as to whether notification would have been appropriate with respect to the use of the subject equipment, insofar as the issue addressed by the proffered testimony did not exceed the scope of common knowledge and was therefore properly a matter for determination by the jury (see, People v Cronin, 60 NY2d 430, 433; De Long v County of Erie. 60 NY2d 296, 307).
We have considered the remainder of the plaintiffs’ contentions on appeal, and have found them to be either unpreserved or without merit. Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.